Citation Nr: 0823833	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent from 
February 15, 2003, to June 24, 2007, for post traumatic 
stress disorder (PTSD), and for a rating higher than 30 
percent as of June 25, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He received numerous awards including the Combat 
Infantry Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD and assigned a 10 percent rating, effective February 15, 
2003.  The veteran perfected an appeal of the decision 
seeking a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In December 2003, the Board remanded the claim for further 
development.  

In July 2007, the RO increased the disability rating for PTSD 
to 30 percent effective June 25, 2007, the date of a VA 
examination.  The veteran continues to seek a higher rating.  
As such, the claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 

Unfortunately, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.




REMAND

In its December 2003 remand, the Board noted that no attempt 
had been made to obtain treatment records from the veteran's 
private physician (Dr. Georges).  As such, the Board 
instructed the RO to request the veteran's treatment records 
from Georges.  

The record reflects that in May 2005 the Appeals Management 
Center (AMC) in Washington, DC received a letter from Dr. 
Georges requesting a certain time frame for records 
pertaining to the veteran; it was noted that the veteran had 
a "voluminous amount of office notes."  In November 2005, 
the AMC responded to Dr. Georges requesting that he send 
treatment pertaining to the veteran "within 90 days of this 
latter."  Subsequently, Dr. Georges provided treatment 
records dated from May 2005 to August 2005.  

Given the scope of the veteran's appeal, the Board finds that 
another request for records from Dr. Georges is necessary.  
In this regard, the Board notes that the effective date of 
the grant of service connection for PTSD is February 15, 
2003.  As the veteran appealed the initial rating the period 
currently under appeal is from February 15, 2003 to the 
present.  Therefore, all treatment records pertaining to the 
veteran's PTSD that are dated during this period are relevant 
to the current appeal.  The Board appreciates Dr. Georges 
attempt to identify the scope of the records request given 
the "voluminous" amount of medical records that he has.  To 
this end, the Board notes that the only medical records that 
are of concern in the current matter are those which pertain 
to the veteran's treatment for any psychiatric disability, in 
particular his service-connected PTSD.  The record appears to 
suggest that Dr. Georges is an internist and may not have 
actually treated the veteran for any psychiatric complaints.  
If such is the case, a letter to this affect is sufficient; 
he need not provide the medical records.  Again, the Board is 
only concerned with records reflecting psychiatric treatment 
from February 2003 to the present.  



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  After obtaining the veteran's 
authorization (VA Form 21-4142), 
request that Dr. Georges provide copies 
of medical records pertaining to 
psychiatric treatment of the veteran 
from February 2003 to the present.  
Please advise Dr. Georges that if, 
after reviewing the records, he 
determines that none involve 
psychiatric complaints or treatment, he 
can provide a statement indicating 
such; a copy of the records is not 
necessary.  

2.  Then readjudicate the claim on 
appeal in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




